Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 The following is a Non-Final office action in response to amendments filed on 2/10/21. 
Claims 1, 18-19 have been amended. 
Claims 2, 6 & 12-13 were previously cancelled. 
Claims 1, 3-5, 7-11 & 14-20 are currently pending and have been examined on their merits.


	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-11 & 14-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claims 1, 18 and 19 include new limitations “wherein the set of user-derived data is detected using a sensor when the user applied pressure to a keyboard beyond a threshold level of pressure”. Examiner could not find support for using sensor to detect applied pressure to a keyboard.  Specification at [0026] using a sensor when the user applied pressure to a keyboard beyond a threshold level of pressure. Thus the claims merely recite a description of the end desired result ("problem to be solved") and the scope of claims encompasses all techniques toattain that result ("all solutions") without describing how the terms are functionally related. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). The dependent claims are rejected due to their dependence from claims 1, 18-19. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.    Claims 1,3-5, 7-11 & 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1,3-5, 7-11 & 14-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is 
Step 1: Identifying Statutory Categories
Regarding step 1 of the two-part analysis from Alice Corp. claims 1,3-5, 7-11 & 14-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). In the instant case, claims 1, 3-5, 7-11, 14-17 are directed to a method. Claim 18 is directed to a system. Claims 19-20 are directed to a non-transitory computer readable storage medium. Thus, each of the claims falls within one of the four statutory categories. However, under Step 2A: Prong 1 of the two-part analysis from Alice Corp., the claimed invention is directed to an abstract idea. Representative claims 1,18 & 19 recite a computer-implemented method for sentiment-driven content management [claim 1], a system for sentiment-driven management, comprising: surveying a user with a set of selected social networking data, wherein the survey includes implicit and explicit questions directed to the user, wherein the survey is used to establish a sentiment of the user relating to the set of selected social networking data, wherein the set of selected social networking data establishes a baseline sentiment, detecting a set of user-derived data which indicates a negative sentiment of a user that corresponds with the set of user-derived data; determining, based on the set of user-derived data which indicates the negative sentiment of the user, to apply a sentiment modification action for the social networking environment based on the negative sentiment of the user; selecting, based on the set of user-derived data which indicates a negative sentiment of the user, a second set of social networking data to facilitate a positive energy factor of the user, wherein the positive energy factor is facilitated by using the baseline sentiment and comparing a normal level of social networking responses of the user with historical data of the user; initiating, to carry-out the sentiment modification action, an interaction from a facilitator-user operating as a health-wellness professional to the user in the set of selected social networking data, wherein the facilitator user introduces a portion of a positive sentiment to the user, wherein the positive sentiment from the facilitator user is introduced to the user by a promotion or a recommendation to the user; and providing, based on the sentiment modification action, the second set of selected data and the positive sentiment to the user. In other words, the claims recite certain methods of organizing human activity including commercial interactions including advertising, marketing or sales activities or behaviors & business relations (as the claims could be applied to the interactions between a business and a consumer such as between a healthcare provider and a patient) and managing personal behavior including social activities and following rules or instructions (as the claims relate to following a series of rules for managing social interactions between a healthcare provider/facilitator-user and a patient/user to improve a user’s sentiment/mood). Accordingly, the claims recite an abstract idea.

With respect to Step 2A: Prong 2, the claims include the additional elements of a social networking environment, a computing device, a baseline sensor, a sensor [claims 1, 18 & 19], a memory having a set of computer readable computer instructions, and a processor for executing the set of computer readable instructions [claim 18] and a computer program product for in a social networking environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se [claim 19]; detecting, simultaneously as the user composes a message in the social networking environment, a set of user-derived data which indicates a negative sentiment of a user; however, these elements do not integrate the judicial exception into a practical application because they merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) & link the use of the judicial exception to a particular technological environment or field of use (e.g. the social media field), as discussed in MPEP 2106.05(h). Further, the limitations directed to detecting, simultaneously as the user composes a message, do not integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g), as the limitations of gathering various types of data (such as input message composition data) from a computing environment in real-time amounts to necessary data gathering and outputting. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular 

Under Step 2B of the two-part analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:

As discussed above, representative 1,18 & 19 include the additional elements of a social networking environment, a computing device, a sensor, a baseline sensor [claims 1, 18 & 19], a memory having a set of computer readable computer instructions, and a processor for executing the set of computer readable instructions [claim 18] and a computer program product for in a social networking environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se [claim 19]; detecting, simultaneously as the user composes a message in the social networking environment, a set of user-derived data which indicates a negative sentiment of a user. However, these limitations do not transform the abstract idea into significantly more because:

a)    As discussed above with respect to integration of the abstract idea into a practical application (see Step 2A: Prong 2), the additional elements amount to no more than merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f), insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) & merely linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

b)    The limitations also amount to well-understood, routine and conventional activity. See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018).

I. The Specification expressly discloses that the computing elements are well-understood, routine, and conventional in nature: See paragraphs [0017], [0024] & [0059] of the Specification which disclose the use of a general purpose processor, any suitable electronic device, as well as a generic "biometric sensor" with no specific detail directed towards how the computer vision data, behavioral data or social networking data are collected and interpreted as the user composes a message. In particular, the computer vision data, behavioral data and social networking data are described at an extremely high level and recite, for example, using facial expressions or eye gaze information, to determine sentiment without any detail of how the facial expressions or eye gaze are tracked or interpreted. The behavioral data is further described as tracking how much pressure is applied to a keyboard or cell phone at an extremely high level without any detail directed to how the pressure is sensed or interpreted (see at least [0026]);



i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Similarly, the claimed elements merely transmit information over an online social networking environment in real-time with no claimed improvement to how the data collection or transmission is performed. See at least [0025] discussing capturing data in real-time while the user composes an instant message with no technical details as to how such real-time data collection is performed, ii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Dependent claims fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected for the same rationale. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. For example, claim 7 recites promoting information in a view stream. However, this limitation amounts to merely linking the use
of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Claim 17 recites automating the method at a high level of generality. However, this limitation amounts to merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere 


Response to Arguments


    Applicant's arguments filed 1/7/21, with respect to the §101 rejection of record, have been fully considered but they are not persuasive.

a. Applicant contends claim 1 does not fall within any of the three enumerated groupings of abstract ideas. More specifically, representative claim 1 does not recite certain methods of organizing human activity. Independent claim 1 recites a method that establishes a baseline sentiment for a user interacting with others on a social media platform. The baseline is created by a survey and is used to detect when the sentiment of the user turns negative. The negative sentiment is counterbalanced by presenting 

b. Applicant contends the claims amount to a practical application of the alleged abstract idea. For example, a practical application of claim 1 is directed creating a computing environment that can improve the sentiment of a user from negative to positive based on each particular user's survey and baseline sentiment. Accordingly, claim 1 is directed to patent-eligible subject matter. However, the Examiner respectfully disagrees. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019) states that limitations that are indicative of integration into a practical application include: improvements to the functioning of a computer, or to any other technology or technical field as 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629